 



Exhibit 10.2
PERSONAL AND CONFIDENTIAL
March 11, 2008
Mr. Arthur Di Bari
2538 S.W. Park Meadows Trail
Palm City, FL 34990
Dear Art:
I am pleased to present this offer of employment to join APAC Customer Services,
Inc. (“APAC”) as Senior Vice President, Operations reporting to me. The
following terms will apply:

  1.  
Your start date will be March 24, 2008.

  2.  
Your starting base salary will be $285,000.00 on an annualized basis, payable
bi-weekly. (This “base salary” is stated for convenience only and is not
intended as an annual contract of employment.) Your base salary will be reviewed
each year at the time when increases for executives of APAC are considered. At
the present time that occurs on or about April 1 of each year.

  3.  
You will receive a sign-on bonus in the amount of $45,000, payable in 2
installments, the first at the end of April, 2008 and the second at the end of
June 2008.

  4.  
You will be a participant in an incentive compensation plan as described in the
attached document titled “2008 Plan”. Your target for this plan will be 50% of
base pay with upside opportunity as detailed in the attachment.

  5.  
You will be entitled to paid vacation of four (4) weeks and will also be
entitled to participate in all employee benefit plans and programs extended to
employees at the executive level.

  6.  
Based on your official start date, you will be granted options to purchase
300,000 shares of APAC stock at an exercise price equal to the official closing
price of APAC’s common stock on that date. These options will vest at the rate
of 20% per year during the first five years of your employment.

  7.  
Upon joining the company, you will receive an Employment Security Agreement,
which outlines additional cash compensation protection in the event of “Change
in Control” of the Company (draft copy enclosed). As a condition of employment,
you will sign an Agreement Protecting Company Interests, a copy of which is
enclosed.

  8.  
As a condition of employment, you will sign an “Agreement Protecting Company
Interests”, a copy of which is enclosed.

  9.  
Except for (1.) your termination of employment in connection with a “change in
control” as defined in the Employment Security Agreement referenced above, or
(2.) your termination of employment by APAC “for cause” (Defined as “(i) gross
misconduct or gross negligence in the performance of your employment duties;
(ii) willful disobedience by you of the lawful directions received from the
Company or from the person to whom you directly report or of established
policies of the Company; or (iii) commission by you of a crime involving fraud
or moral turpitude that can reasonably be expected to have an adverse effect on
the business, reputation or financial situation of the Company”), and provided
you sign a then-current Waiver & Release Agreement, APAC will pay you severance
equal to one-half (1/2) of the monthly amount of your then-current Base Salary
during each of the following twelve (12) months following such termination.
Severance payments will be made in accordance with either this agreement or the
prevailing change of control agreement, whichever is more advantageous to you;
but in no event will severance payments be made under both agreements. Such
payments will be made on APAC’s customary payroll dates in installment equal to
one-half (1/2) of your regular biweekly salary, less all applicable withholding
taxes.

 

 



--------------------------------------------------------------------------------



 



Mr. Arthur Di Bari
March 11, 2008
Page 2 of 2
Notwithstanding the foregoing, if you are deemed at the time of your separation
from service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Internal Revenue Code (the “Code”), to the
extent delayed commencement of any portion of the severance payments to which
you are entitled under this agreement is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of your
severance payments will not be provided to you prior to the earlier of
(1) expiration of the six-month period measured from the date of your
“separation from service” with the Company (as such term is defined in Treasury
Regulations issued under Section 409A of the Code) or (2) your death. Upon
expiration of the applicable Code Section 409A(a)(2)(B)(i) deferral period, all
payments deferred pursuant to this paragraph shall be paid in a lump sum to you,
and any remaining payments due shall be paid as otherwise provided herein.

  10.  
This offer is extended contingent upon receipt of a completed Application for
Employment, satisfactory references, and adequate results of a background
investigation.

  11.  
You hereby represent and warrant that you are not subject to any covenants,
agreements of restrictions, including, without limitation, any covenants,
agreements or restrictions arising out of your prior employment or independent
contractor relationships, which would be breached or violated by your acceptance
of this offer of employment or by your performance of your duties. You
acknowledge that it is APAC’s express policy to abstain from the use or
disclosure of the trade secrets and proprietary information of third parties,
and you hereby expressly covenant that you will not use or disclose trade
secrets or proprietary information of third parties while working at APAC.

Art, we are excited about your joining APAC. If you have any questions please
don’t hesitate to contact me.
Sincerely,
APAC CUSTOMER SERVICES, INC.
/s/ Michael P. Marrow
Michael P. Marrow
President and Chief Executive Officer
MPM/MVH/kbo

     
 
  ACCEPTED BY:
 
   
 
  /s/ Arthur Di Bari
 
   
 
  Arthur Di Bari
 
   
 
  3/13/08
 
   
 
  Date

 

 